Exhibit 10.3
 
EXECUTION COPY
 
CONSENT AND AMENDMENT NO. 22 TO CREDIT AGREEMENT
 
This CONSENT AND AMENDMENT NO. 22 TO CREDIT AGREEMENT (this “Amendment”) is
dated as of March 4, 2011 by and among INTERNATIONAL TEXTILE GROUP, INC., a
Delaware corporation (“ITG”), the other Borrowers and Credit Parties signatory
hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, for itself
and as Agent (“Agent”), and the other Lenders signatory hereto.  Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them in the Credit Agreement (as hereinafter defined).
 
R E C I T A L S:
 
WHEREAS, Borrowers, the other Credit Parties, the Agent and the Lenders entered
into that certain Credit Agreement dated as of December 29, 2006 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”); and
 
WHEREAS, the parties to the Credit Agreement have agreed to an amendment to the
Credit Agreement as set forth herein;
 
NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1   Consent and Authorization.  Each of the Lenders signatory hereto hereby (i)
acknowledges and agrees that the Net Proceeds of each sale by ITG or any
Subsidiary to Bank of America, N.A. of Specified Receivables pursuant to and in
accordance with the Specified Receivables Purchase Agreement shall be delivered
by the Borrowers to the Agent, for distribution to the Lenders as a prepayment
of the Loans owing by the Borrowers, which prepayment shall be applied in
accordance with subsection 1.8(d)(ii)(B) of the Credit Agreement but shall not
result in a permanent reduction of the Revolving Loan Commitment and (ii)
authorizes and directs the Agent to execute and deliver or to direct the
execution and delivery of, as applicable, the Release of Certain Accounts
Receivable, substantially in the form attached as Exhibit I hereto.
 
2   Amendments to Credit Agreement.
 
2.1   Section 4.2(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
 
 “(i)           no later than five (5) Business Days prior to termination by ITG
of the Specified Receivables Purchase Agreement and/or the transactions
contemplated thereby, Borrower Representative, on behalf of the Borrowers, shall
provide Agent written notice of such termination;”
 
 
 

--------------------------------------------------------------------------------

 
 
2.2   Section 5.1 of the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of clause (v) thereof, (ii) deleting the “.” at the end of
clause (w) thereof and replacing it with “; and” and (iii) inserting the
following new clause (x) thereto immediately at the end thereof:
 
“(x)           Liens on the Specified Receivables solely to the extent the sale
and purchase of such Specified Receivables pursuant to the Specified Receivables
Purchase Agreement is deemed to be a financing arrangement between the parties
thereto or if for any reason ownership of the Specified Receivables is deemed to
be vested in ITG or any Subsidiary.”
 
2.3   Section 5.2 of the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of clause (j) thereof, (ii) deleting the “.” at the end of
clause (k) thereof and replacing it with “; and” and (iii) inserting the
following new clause (l) thereto immediately at the end thereof:
 
“(l)           the sale to Bank of America, N.A. of Specified Receivables
pursuant to and in accordance with the Specified Receivables Purchase Agreement;
provided that the Net Proceeds of each such sale shall be delivered by the
Borrowers to the Agent, for distribution to the Lenders as a prepayment of the
Loans owing by the Borrowers, which prepayment shall be applied in accordance
with subsection 1.8(d)(ii)(B) hereof but shall not result in a permanent
reduction of the Revolving Loan Commitment.”
 
2.4   Section 5.5 of the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of clause (i) thereof, (ii) deleting the “.” at the end of
clause (j) thereof and replacing it with “; and” and (iii) inserting the
following new clause (k) thereto immediately at the end thereof:
 
“(k)           Indebtedness owing to Bank of America, N.A. under the Specified
Receivables Purchase Agreement, solely to the extent the sale and purchase of
Specified Receivables pursuant to the Specified Receivables Purchase Agreement
is deemed to be a financing arrangement between the parties thereto.”
 
2.5   Section 11.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in proper alphabetical order thereto:
 
““Specified Receivables” means U.S. dollar denominated receivables originated by
ITG or any Subsidiary and due from VF Corporation or one of its Scheduled
Affiliates (as defined in the Specified Receivables Purchase Agreement).”
 
““Specified Receivables Purchase Agreement” means that certain SCF Supplier
Receivables Purchase Agreement (U.S.), dated as of March 4, 2011, among ITG,
certain of its Subsidiaries and Bank of America, N.A., as such agreement may be
amended from time to time in a manner not adverse to the Agent and the Lenders.”
 
 
-2-

--------------------------------------------------------------------------------

 
 
2.6    Schedule 1.12 to the Credit Agreement is hereby amended and restated in
its entirety in the form of Exhibit II attached hereto.
 
3   Representations and Warranties.  In order to induce Agent and the Lenders to
enter into this Amendment, each Borrower and each other Credit Party represents
and warrants to Agent and each Lender (which representations and warranties
shall survive the execution and delivery of this Amendment), that:
 
(a)    the execution, delivery and performance by each Credit Party of this
Amendment has been duly authorized by all necessary corporate and partnership
action and this Amendment is a legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms;
and
 
(b)    upon the effectiveness of this Amendment, all of the representations and
warranties contained in the Credit Agreement and in the other Loan Documents
(other than those which speak expressly only as of an earlier date) are true and
correct in all material respects on and as of the date of the effectiveness of
this Amendment after giving effect to this Amendment and the transactions
contemplated hereby.
 
4   Conditions to Effectiveness.  This Amendment shall be effective on the date
when this Amendment shall have been duly executed and delivered by each
Borrower, each other Credit Party party hereto, Agent and the Required Lenders.
 
5   Miscellaneous.
 
5.1   Effect; Ratification.
 
(a)    Except as specifically set forth above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.  Without limiting the generality of the foregoing, each
Credit Party reaffirms its guaranty of the Obligations and the Liens securing
those guaranties.
 
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Credit Agreement or any other Loan Document, nor constitute amendment of any
provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein.  Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.
 
(c)    Each Credit Party acknowledges and agrees that the amendments set forth
herein are effective solely for the purposes set forth herein and that the
execution and delivery by Agent and the Lenders of this Amendment shall not be
deemed (i) except as expressly provided in this Amendment, to be a consent to
any amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Loan Document, (ii) to create a course of dealing or
otherwise obligate Agent or Lenders to forbear, waive, consent or execute
similar amendments under the same or similar circumstances in the future, or
(iii) to amend, prejudice, relinquish or impair any right of Agent or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Amendment.
 
 
-3-

--------------------------------------------------------------------------------

 
 
5.2   Counterparts and Signatures by Fax.  This Amendment may be executed in any
number of counterparts, each such counterpart constituting an original but all
together one and the same instrument.  Any party delivering an executed
counterpart of this Amendment by fax shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.
 
5.3   Severability.  In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
5.4   Loan Document.  This Amendment shall constitute a Loan Document.
 
5.5   GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.
 
[Signature Pages Follow]
 
-4-
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 

 
BORROWERS:
         
INTERNATIONAL TEXTILE GROUP, INC.
   
BURLINGTON INDUSTRIES LLC
   
CONE JACQUARDS LLC
   
CONE DENIM LLC
   
CARLISLE FINISHING LLC
   
SAFETY COMPONENTS FABRIC
  TECHNOLOGIES, INC.
           
By:
/s/ Craig J. Hart
   
Name:
Craig J. Hart
   
Title:   
Vice President & Treasurer
 

 

 
NARRICOT INDUSTRIES LLC
         
By: International Textile Group, Inc., its sole member
           
By:
/s/ Craig J. Hart
   
Name:
Craig J. Hart
   
Title:  
Vice President & Treasurer
         

 
[Signature Page to Amendment No. 22 to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
OTHER CREDIT PARTIES:
         
APPAREL FABRICS PROPERTIES, INC.
   
BURLINGTON INDUSTRIES V, LLC
   
CONE ADMINISTRATIVE AND SALES LLC
   
CONE INTERNATIONAL HOLDINGS II, INC.
   
INTERNATIONAL TEXTILE GROUP
  ACQUISITION GROUP LLC
    BURLINGTON WORLDWIDE INC.     CONE DENIM WHITE OAK LLC     CONE
INTERNATIONAL HOLDINGS, INC.    
CONE ACQUISITION LLC
    WLR CONE MILLS IP, INC.            
By:
/s/ Craig J. Hart
   
Name:
Craig J. Hart
   
Title:   
Vice President & Treasurer
 

 

 
VALENTEC WELLS, LLC
         
By: International Textile Group, Inc.,
its sole member
           
By:
/s/ Craig J. Hart
   
Name:
Craig J. Hart
   
Title:  
Vice President & Treasurer
         

 
[Signature Page to Amendment No. 22 to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
AGENT AND LENDERS:
         
GENERAL ELECTRIC CAPITAL CORPORATION,
as the Agent and a Lender
           
By:
 /s/Donald J. Cavanagh     
Title:  
Its Duly Authorized Signatory
   

 
[Signature Page to Amendment No. 22 to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
UBS LOAN FINANCE LLC, as a Lender
         
 
By:
/s/Mary E. Evans        Name: Mary E. Evans     Title:   Associate Director    
       
By:
/s/Irja R. Otsa       Name: Irja R. Otsa     Title:   Associate Director        
                 

 
[Signature Page to Amendment No. 22 to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a Lender
         
 
By:
 /s/John Yankauskas        Name: John Yankauskas     Title: Senior Vice
President          

                                                                   
[Signature Page to Amendment No. 22 to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
                                                                 
EXHIBIT I


Form of  Release


[see attached]
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT II


Schedule 1.12


[see attached]

 